Case: 20-20339      Document: 00515904405         Page: 1    Date Filed: 06/17/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 17, 2021

                                   No. 20-20339                           Lyle W. Cayce
                                                                               Clerk


   D.C., an individual with a disability; J.C., as parent/guardian/next friends
   of D.C., an individual with a disability; K.C., as parent/guardian/next friends
   of D.C., an individual with a disability,

                                                            Plaintiffs—Appellees,

                                       versus

   Klein Independent School District,

                                                          Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Southern District of Texas
                            USDC No. 4:19-CV-21


   Before Haynes, Graves, and Willett, Circuit Judges.
   Haynes, Circuit Judge:*
          This case was brought on behalf of D.C., a minor with a specific
   learning disability in reading comprehension. Soon after D.C. started first
   grade in the Klein Independent School District (the “District”), his teachers



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-20339      Document: 00515904405           Page: 2   Date Filed: 06/17/2021




                                     No. 20-20339


   realized that he struggled with reading comprehension and fluency. By the
   end of second grade, school officials recognized that D.C. was “in need of
   intensive intervention” due to his reading deficiencies. Although the District
   provided D.C. with increasing accommodations, his grades and test scores
   continued to decline in some respects. Finally, in fifth grade, the District
   evaluated D.C. and determined that he was eligible to receive special
   education. Yet, when District officials met with D.C.’s parents to draft a
   special education program, they failed to provide D.C. with any specialized
   instruction in reading comprehension. Once the program was implemented,
   D.C. showed only marginal improvements in his reading ability and remained
   well below grade-level.
          Dissatisfied with the District’s program, D.C.’s parents sued the
   District on D.C.’s behalf under the Individuals with Disabilities Education
   Act (the “IDEA”), 20 U.S.C. §§ 1400–82. There are two key questions
   remaining in this lawsuit: (1) did the District unreasonably delay evaluating
   D.C. for special education eligibility; and (2) did the District fail to provide
   D.C. with an adequate special education program? So far, a state hearing
   officer, a magistrate judge, and a district court have unanimously answered
   each question, “Yes.” We agree, and therefore AFFIRM.
                                I.    Background
          A.     The IDEA’s Statutory Structure
          The IDEA provides that in exchange for “federal funds to assist in
   educating children with disabilities,” “a State pledges to comply with a
   number of statutory conditions.” Endrew F. ex rel. Joseph F. v. Douglas Cnty.
   Sch. Dist. RE-1, 137 S. Ct. 988, 993 (2017). Chief among these conditions is
   the requirement to provide a free appropriate public education (“FAPE”)
   “to all children with disabilities residing in the State between the ages of 3
   and 21.” 20 U.S.C. § 1412(a)(1)(A). Under the IDEA, a FAPE “consists of




                                          2
Case: 20-20339      Document: 00515904405          Page: 3    Date Filed: 06/17/2021




                                    No. 20-20339


   educational instruction specially designed to meet the unique needs of
   the . . . child, supported by such services as are necessary to permit the child
   ‘to benefit’ from the instruction.” Bd. of Educ. of Hendrick Hudson Cent. Sch.
   Dist. v. Rowley, 458 U.S. 176, 188–89 (1982).
          The IDEA provides a comprehensive scheme to ensure that every
   eligible child is provided a FAPE. This scheme begins with the “child find”
   mandate, which requires each state to “identif[y], locate[], and evaluate[]”
   each resident child with disabilities “who [is] in need of special education
   and related services.” 20 U.S.C. § 1412(a)(3)(A). Once an eligible child is
   identified, the IDEA requires preparation of an Individual Education Plan
   (“IEP”) “tailored to the unique needs of” the child. Rowley, 458 U.S. at 181.
   The “IEP must be drafted in compliance with a detailed set of procedures,”
   which “emphasize collaboration among parents and educators.” Endrew F.,
   137 S. Ct. at 994 (citing 20 U.S.C. § 1414). Further, “[e]ach IEP must
   include an assessment of the child’s current educational performance, must
   articulate measurable educational goals, and must specify the nature of the
   special services that the school will provide.” Schaffer ex rel. Schaffer v.
   Weast, 546 U.S. 49, 53 (2005) (citing 20 U.S.C. § 1414(d)(1)(A)).
   Ultimately, “a school must offer an IEP reasonably calculated to enable a
   child to make progress appropriate in light of the child’s circumstances.”
   Endrew F., 137 S. Ct. at 999.
          If the collaborative IEP-drafting process breaks down, the IDEA offers
   a detailed dispute-resolution process. See 20 U.S.C. § 1415. As relevant
   here, “the parents or the local educational agency involved” may request an
   “impartial due process hearing,” the exact procedures of which are
   determined by state law. Id. § 1415(f)(1)(A). At the conclusion of the state
   administrative process, any aggrieved party may seek relief in state or federal
   court. Id. § 1415(i)(2)(A). Additionally, a federal court may award attorneys’




                                          3
Case: 20-20339        Document: 00515904405             Page: 4      Date Filed: 06/17/2021




                                         No. 20-20339


   fees to the parents if they are the “prevailing party” in the litigation. Id.
   § 1415(i)(3)(B)(i)(I).
           B.      D.C.’s Experience in the District
           During first through fourth grade, D.C. struggled with reading
   comprehension and fluency.             The District recognized that D.C. was
   struggling, and attempted to address his issues through means other than
   special education. 1 When he was in third grade, his mother requested a
   special education evaluation from the school. After reviewing D.C.’s file, the
   District’s Referral Committee concluded that D.C. did not appear to be in
   need of special education. However, on March 22, 2016, the District’s
   Section 504 Student Review Committee convened and determined that D.C.
   had a disability under Section 504 of the Rehabilitation Act of 1973, 29 U.S.C.
   § 794, warranting a number of instructional accommodations.                       These
   accommodations included: not requiring D.C. to read aloud, providing extra
   time for assignments, permitting frequent breaks, and allowing oral
   administration of assignments and tests.
           On September 3, 2017, just before the start of D.C.’s fifth grade year,
   D.C.’s parents again requested a special education evaluation. On October
   19, 2017, the District’s Referral Committee met with D.C.’s mother and,
   with her consent, referred him for evaluation. The evaluation was completed
   on January 14, 2018, concluding that D.C. had a specific learning disability in
   reading comprehension.
           The District’s Admission, Review, and Dismissal (“ARD”)
   Committee met with D.C.’s parents on February 7, 2018 to review the results


           1
             Specifically, starting in first grade, the District placed D.C. in the “Language
   Literacy Intervention” program, which focused on reading comprehension and writing
   skills.




                                               4
Case: 20-20339        Document: 00515904405              Page: 5      Date Filed: 06/17/2021




                                         No. 20-20339


   of the evaluation and to formulate an IEP. After three days of meetings
   (February 7, March 1, and March 9), the ARD Committee prepared an IEP
   for D.C.; D.C.’s parents signed the IEP and agreed to its immediate
   implementation. D.C.’s IEP recognized that he had a “Specific Learning
   Disability in the area of Reading Comprehension, Reading Fluency, Basic
   Reading Skill,” and, at the insistence of D.C.’s family, identified him as a
   “student with Dyslexia.” The IEP placed D.C. in general education for all
   of his classes, but offered two major special services: (1) 3.75 hours per week
   of co-teach reading instruction, and (2) dyslexia services.
           C.      The Due Process Hearing
           D.C.’s parents filed a due process complaint with the Texas
   Education Agency on April 27, 2018. A hearing was held in August 2018, and
   the hearing officer issued his decision in November 2018. Based on his
   review of the evidence, the hearing officer determined that D.C. had a
   specific learning disability in reading comprehension and that his “reading
   comprehension deficit [was] the root of his issues with reading fluency and
   his primary area of need.”
           The hearing officer then concluded that the District had denied D.C.
   a FAPE by violating its child find duty and by failing to prepare an adequate
   IEP. With respect to child find, the hearing officer found that the District
   had reason to suspect D.C. was eligible for special education by April 27,
   2017, and had unreasonably delayed evaluating him until January 2018. 2




           2
             The hearing officer set April 27, 2017 as the trigger date rather than an earlier
   date because he determined that April 27, 2017 was the beginning of the relevant statute of
   limitations period. The district court accepted the hearing officer’s determination
   regarding the statute of limitations, and D.C. does not raise the issue on appeal.




                                               5
Case: 20-20339         Document: 00515904405               Page: 6      Date Filed: 06/17/2021




                                          No. 20-20339


           With respect to the adequacy of the IEP, the hearing officer found
   that: (1) the IEP was not individualized because it did not provide D.C. with
   a specialized program to address his reading comprehension disability,
   instead providing D.C. with dyslexia services, even though there was
   insufficient evidence that D.C. was dyslexic; (2) the IEP did provide services
   in the least-restrictive environment; (3) the IEP did not provide services in a
   collaborative manner; and (4) the IEP did not provide D.C. with sufficient
   academic benefit as he made only minimal progress in reading. Accordingly,
   the hearing officer ruled that the District had not provided D.C. with a FAPE.
           Based on these findings, the hearing officer ordered the District to
   modify the IEP so as to provide D.C. with forty-five minutes per day of
   reading instruction using either Read 180, a research-based reading
   comprehension program, or a similar peer-reviewed program. The hearing
   officer also awarded D.C. 108 hours of compensatory education.
           D.       District Court Proceedings
           In January 2019, D.C.’s parents filed suit in federal district court,
   seeking attorneys’ fees and costs as the prevailing party in the state
   administrative proceedings. The District counterclaimed, asserting that
   D.C. was not a prevailing party because the hearing officer’s decision was
   erroneous. The District also sought reversal of the hearing officer’s award of
   compensatory education.
           D.C. and the District filed cross-motions for summary judgment. 3
   The magistrate judge reviewed these motions and recommended that the


           3
             In IDEA cases, if “neither party request[s] the district court hear additional
   evidence, a summary judgment motion is the procedural vehicle for asking the judge to
   decide the case on the basis of the administrative record.” R.S. ex rel. Ruth B. v. Highland
   Park Indep. Sch. Dist., 951 F.3d 319, 327 n.6 (5th Cir. 2020) (per curiam) (internal quotation
   marks and citation omitted).




                                                 6
Case: 20-20339      Document: 00515904405          Page: 7    Date Filed: 06/17/2021




                                    No. 20-20339


   district court grant D.C.’s motion and deny the District’s. The District
   timely objected to the magistrate judge’s recommendations.
          Although the district court agreed with the District that the magistrate
   judge had applied an incorrect standard of review, it concluded that this error
   was not dispositive. Accordingly, the district court modified the magistrate
   judge’s report and recommendation to apply the correct standard of review,
   but otherwise adopted it in full. In its memorandum order, the district court
   agreed with the hearing officer’s conclusions regarding child find, found that
   D.C.’s IEP was inadequate because it was not appropriately individualized
   and did not provide a demonstrated meaningful benefit, and awarded D.C.
   attorneys’ fees. The District timely appealed.
                           II.   Standard of Review
          Whether a school district complied with the child find mandate and
   whether a school district provided a child with a FAPE are mixed questions
   of law and fact. Spring Branch Indep. Sch. Dist. v. O.W. ex rel. Hannah W., 961
   F.3d 781, 790 (5th Cir. 2020), cert. denied, 141 S. Ct. 1389 (2021) (mem.).
   Accordingly, a district court’s legal conclusions are reviewed de novo, while
   its findings of fact are reviewed for clear error. Id. On clear error review, we
   will reverse a district court’s findings only if we are “left with the definite
   and firm conviction that a mistake has been committed.” E.R. ex rel. E.R. v.
   Spring Branch Indep. Sch. Dist., 909 F.3d 754, 766 (5th Cir. 2018) (per curiam)
   (internal quotation marks and citation omitted).
          “[A] federal district court’s review of a state hearing officer’s [IDEA]
   decision is virtually de novo.” Adam J. ex rel. Robert J. v. Keller Indep. Sch.
   Dist., 328 F.3d 804, 808 (5th Cir. 2003) (internal quotation marks and
   citation omitted). Under this standard, a district court should give “due
   weight” to a hearing officer’s findings, but “must arrive at an independent
   conclusion based on a preponderance of the evidence.”             Id. (internal




                                          7
Case: 20-20339         Document: 00515904405               Page: 8       Date Filed: 06/17/2021




                                           No. 20-20339


   quotation marks and citation omitted). However, a district court must afford
   “greater deference” to credibility determinations based on live testimony. 4
   Lisa M. v. Leander Indep. Sch. Dist., 924 F.3d 205, 218 (5th Cir. 2019)
   (quotation omitted).
                                    III.     Discussion
           On appeal, the District challenges four aspects of the district court’s
   judgment: (1) the finding that the District violated the child find mandate;
   (2) the finding that D.C.’s IEP was inadequate; (3) the decision not to vacate
   the hearing officer’s award of compensatory education; and (4) the
   conclusion that D.C. was an prevailing party eligible to receive attorneys’
   fees. We address each issue in turn. 5


           4   As we undertake our review, we are mindful that the Supreme Court has
   repeatedly warned lower courts against mistaking the IDEA’s broad standards “for ‘an
   invitation . . . to substitute their own notions of sound educational policy for those of the
   school authorities which they review.’” Endrew F., 137 S. Ct. at 1001 (quoting Rowley, 458
   U.S. at 206).
           5
              In its reply brief, the District makes the overarching argument that the district
   court improperly placed the burden of persuasion on it rather than on D.C. But this
   argument does not appear in the District’s opening brief, which makes only vague
   assertions that the hearing officer improperly allocated the burden of persuasion at the
   administrative level. We detect no error in the hearing officer’s allocation of the burden of
   persuasion, and because the District did not raise the issue of the district court’s allegedly
   improper allocation until its reply brief, the issue has been waived. See, e.g., United States
   v. Jackson, 426 F.3d 301, 304 n.2 (5th Cir. 2005) (per curiam) (noting that arguments raised
   for the first time in a reply brief are waived). Moreover, the District’s reply brief neither
   cites any of our precedents specifying how the burden of persuasion is allocated at the
   district court level, nor explains what the appropriate remedy would be for the district
   court’s supposed burden-of-persuasion error, nor even cites to the allegedly erroneous
   portions of the district court’s memorandum order. Thus, even if we ignored the District’s
   failure to raise the issue in its opening brief, the argument would still be waived. See Innova
   Hosp. San Antonio, Ltd. P’ship v. Blue Cross & Blue Shield of Ga., Inc., 892 F.3d 719, 735 (5th
   Cir. 2018) (“To avoid waiver, a party must identify relevant legal standards and any
   relevant Fifth Circuit cases.” (quotation omitted)); United States v. Upton, 91 F.3d 677, 684
   n.10 (1996) (“[C]laims made without citation to authority or references to the record are




                                                 8
Case: 20-20339       Document: 00515904405            Page: 9      Date Filed: 06/17/2021




                                       No. 20-20339


          A.       Child Find
          We have held that the IDEA’s child find mandate has an implied
   “reasonable time” requirement, such that “a school district must identify,
   locate, and evaluate students with suspected disabilities within a reasonable
   time after the school district is on notice of facts or behavior likely to indicate
   a disability.” O.W., 961 F.3d at 791 (internal quotation marks and citation
   omitted).      When considering whether a school district acted within a
   reasonable time, we “employ a case-by-case approach” and consider only
   “the information and resources possessed by the district at a given point in
   time.” Ridley Sch. Dist. v. M.R., 680 F.3d 260, 272 (3d Cir. 2012) (internal
   quotation marks and citation omitted); see also Lisa M., 924 F.3d at 214
   (stressing that it is inappropriate to consider hindsight evidence when
   reviewing an IDEA eligibility determination). Ultimately, our evaluation of
   a school district’s compliance with the child find mandate “turns on three
   inquiries: (1) the date the child find requirement [was] triggered due to notice
   of a likely disability; (2) the date the child find duty was ultimately satisfied;
   and (3) the reasonableness of the delay between these two dates.” O.W., 961
   F.3d at 793.
          The district court determined that: (1) the District’s child find duty
   was triggered by April 27, 2017; (2) the District satisfied its obligations on
   October 19, 2017, when D.C.’s mother consented to a disability evaluation;
   and (3) that the nearly six-month delay between these dates was
   unreasonable. On appeal, the District asserts that the district court erred in
   concluding that April 27, 2017 was the trigger date, and that even if April 27




   considered abandoned on appeal.”); Fed. R. App. P. 28(a)(8)(A) (requiring the
   appellant to provide “citations to the authorities and parts of the record on which the
   appellant relies”).




                                             9
Case: 20-20339         Document: 00515904405         Page: 10     Date Filed: 06/17/2021




                                      No. 20-20339


   was the correct trigger date, its delay was reasonable. Neither assertion is
   persuasive.
                  1.       Trigger Date
          A school district’s child find duty is triggered when the district “had
   reason to suspect [the child] had a qualifying disability.” Dall. Indep. Sch.
   Dist. v. Woody, 865 F.3d 303, 320 (5th Cir. 2017). Although there is no bright-
   line rule, a school district generally has sufficient notice if it is aware of facts
   suggesting the child has a disability and that the child is struggling
   academically. Compare Krawietz ex rel. Parker v. Galveston Indep. Sch. Dist.,
   900 F.3d 673, 677 (5th Cir. 2018) (concluding that a child’s “academic
   decline, hospitalization, and incidents of theft should have led [the school
   district] to suspect her need for special education services” (internal
   quotation marks omitted)), with D.K. v. Abington Sch. Dist., 696 F.3d 233,
   251 (3d Cir. 2012) (determining that the school district’s child find obligation
   was not triggered where the child’s adverse behaviors were consistent with
   his age group and he was achieving “intermittent progress and even academic
   success”), and Bd. of Educ. of Fayette Cnty. v. L.M., 478 F.3d 307, 314 (6th
   Cir. 2007) (determining that the school district did not violate the child find
   mandate where the child was “meeting expectations in all academic areas”
   despite displaying significant behavioral issues).
          As the district court noted, there was extensive evidence that the
   District was or should have been aware of D.C.’s disability by April 27, 2017,
   including: his fourth-grade Section 504 plan, which noted he had “secondary
   characteristics of dyslexia evident in reading comprehension and written
   expression”; his third-grade Section 504 plan, which stated that D.C. had a
   substantial impairment; and the fact that D.C.’s performance on assignments
   substantially improved with oral administration. By that point, the District
   also possessed substantial evidence that D.C.’s disability warranted special




                                           10
Case: 20-20339      Document: 00515904405          Page: 11    Date Filed: 06/17/2021




                                    No. 20-20339


   education. In particular, despite the District’s provision of Section 504
   accommodations, D.C.’s reading level did not improve from the start of
   fourth grade through the middle of the year, he scored a mere forty percent
   during a February simulation for the State of Texas Assessments of
   Academic Readiness (“STAAR”) exam, and, most concerningly, he placed
   in the second percentile on his winter reading Measure of Academic
   Proficiency (“MAP”) test, despite having placed in the forty-second
   percentile in the fall. Given the failure of the Section 504 accommodations
   to improve D.C.’s performance, by April 27, 2017, the District should have
   been aware that its existing strategy was insufficient to serve D.C.’s needs.
   Cf. L.M., 478 F.3d at 314 (concluding that the school district did not violate
   child find where interventions short of special education “were moderately
   successful”). Consequently, the district court did not err in its trigger date
   determination.
                 2.     Reasonableness of the Delay
          In O.W., we established “that the reasonableness of a delay is not
   defined by its length but by the steps taken by the district during the relevant
   period.” 961 F.3d at 793. Accordingly, we consider whether, “throughout
   the period between notice and referral, a district t[ook] proactive steps to
   comply with its child find duty.” Id. For example, in Woody, we held that a
   three-month delay was reasonable where the school district spent the
   intervening period “requesting and gathering information,” the child’s
   parent took over a month to respond to an information request, and the
   parent and the district mutually agreed to hold the referral meeting an
   additional month later. 865 F.3d at 320. By contrast, in O.W., we held that
   a three-month and seven-day delay was unreasonable where the school
   district chose to continue implementing Section 504 accommodations
   instead of pursuing a special education evaluation. 961 F.3d at 793–95; see
   also Krawietz, 900 F.3d at 677 (ruling that a four-month delay was



                                          11
Case: 20-20339        Document: 00515904405              Page: 12       Date Filed: 06/17/2021




                                         No. 20-20339


   unreasonable where the district “failed to take any appreciable steps toward
   complying with its Child Find obligations”).
           Here, the District concedes that it failed to take any steps towards
   evaluating D.C. between April 27 and the start of the new school year on
   September 6, 2017. Nevertheless, the District argues that these months
   should not count against it because this time period included the District’s
   summer vacation. On this point, the District cites a single case, J.G. v.
   Douglas County School District, 552 F.3d 786 (9th Cir. 2008), which adopted
   a sensible rule: “school districts [are allowed] a degree of leeway during
   summer vacation,” but are not permitted to delay complying with the child
   find mandate “solely because summer vacation makes a timely evaluation
   difficult.” Id. at 798.
           Thus, even if we apply the District’s preferred rule of law, its
   summertime delay was unreasonable: school districts on summer break need
   not move towards evaluation as expeditiously as they might during the school
   year, but they cannot get away with doing nothing, and here, the District did
   nothing. 6 Moreover, the District inexplicably ignores its delay during the




           6
              The District also contends that Texas regulations establish that only school days
   count when considering whether a school district complied with the child find mandate.
   Yet, the regulation the District cites, 19 Texas Administrative Code § 89.1011(c)(1), does
   no such thing. Rather, § 89.1011(c)(1) establishes that school districts have forty-five
   school days to evaluate a child following the receipt of parental consent (received here on
   October 19, 2017)—the regulation says nothing about how to measure time before the
   receipt of parental consent, which is the relevant issue in this case. We decline the
   District’s invitation to fail to apply the text as written and instead expand the scope of
   § 89.1011(c) so as to negate pre-consent delays. See Tex. Dep’t of Crim. Justice v. Rangel,
   595 S.W. 3d 198, 210 (Tex. 2020) (explaining that courts “may not impose [their] own
   judicial meaning on a statute by adding words not contained in the statute’s language”
   (quotation omitted)); Ebert v. Poston, 266 U.S. 548, 554 (1926) (“A casus omissus does not
   justify judicial legislation.”).




                                               12
Case: 20-20339         Document: 00515904405             Page: 13       Date Filed: 06/17/2021




                                          No. 20-20339


   month of May, when school was in session. 7                   Therefore, the District
   unreasonably delayed D.C.’s evaluation by at least four months.
           The district court further faulted the District for an unnecessary delay
   between September 3, 2017, when D.C.’s parents requested a special
   education evaluation, and October 19, 2017, when the District obtained their
   consent to perform an evaluation. On this front, the evidence is more
   equivocal: on the one hand, the District used this time to gather and review
   its files on D.C. in preparation for the evaluation referral meeting; on the
   other hand, the District took thirty school days to offer D.C.’s parents an
   opportunity to consent to an evaluation after receiving their request, whereas
   Texas law allowed it only fifteen, 19 TEX. ADMIN. CODE § 89.1011(b)
   (2017) (Tex. Educ. Agency, Full Individual and Initial Evaluation). But
   regardless of how we evaluate the District’s actions in September and
   October, the district court’s ultimate conclusion remains sound given the
   unreasonableness of the District’s delay between May and September. 8 See
   Krawietz, 900 F.3d at 677 (affirming the district court’s finding of a child find
   violation even on the assumption that the district court overstated the length
   of the school district’s delay by two months). Therefore, the district court
   did not err in determining that the District violated the child find mandate.




           7
               The school year ended on June 1, 2017.
           8
              Although the District does not rely on it, we note that on or before May 1, 2017,
   D.C.’s fourth-grade teacher implemented a new reading program for him. Yet, even if this
   action counts as a proactive step towards compliance in response to D.C.’s winter MAP
   score, the bottom-line result remains the same: when D.C.’s uniformly below-grade-level
   STAAR results were released in June, the District should have taken additional steps, but
   failed to do so.




                                                13
Case: 20-20339     Document: 00515904405           Page: 14    Date Filed: 06/17/2021




                                    No. 20-20339


          B.     IEP Adequacy
          When reviewing an IEP, “the question is whether the IEP is
   reasonable, not whether the court regards it as ideal.” Endrew F., 137 S. Ct.
   at 999. To evaluate the reasonableness of an IEP, we rely on the four-factor
   inquiry set forth in Cypress-Fairbanks Independent School District v. Michael F.
   ex rel. Barry F., 118 F.3d 245 (5th Cir. 1997). E.R., 909 F.3d at 765
   (confirming that the Michael F. test was not displaced by the Supreme
   Court’s decision in Endrew F.). Under Michael F., we consider whether:
   “(1) the program is individualized on the basis of the student’s assessment
   and performance; (2) the program is administered in the least restrictive
   environment; (3) the services are provided in a coordinated and collaborative
   manner by the key ‘stakeholders’; and (4) positive academic and non-
   academic benefits are demonstrated.” 118 F.3d at 253. Ultimately, “a
   student’s IEP need not be the best possible one, nor one that will maximize
   the child’s educational potential; rather, it need only be an education that is
   specifically designed to meet the child’s unique needs, supported by services
   that will permit him to benefit from the instruction.” A.A. v. Northside Indep.
   Sch. Dist., 951 F.3d 678, 691 (5th Cir. 2020) (internal quotation marks and
   citation omitted).
          The district court determined that the District had collaborated with
   D.C.’s parents when developing the IEP, but that the March 2018 IEP was
   not individualized and failed to meaningfully benefit D.C. It also determined
   that the least-restrictive-environment Michael F. factor was not at issue here.
   Accordingly, the district court concluded that the balance of the Michael F.
   factors indicated that D.C.’s IEP was inadequate.
          The District challenges the district court’s conclusions regarding the
   individualization and demonstrated benefits factors. As these conclusions
   were findings of fact, we review them for clear error. R.S. ex rel. Ruth B. v.




                                         14
Case: 20-20339         Document: 00515904405        Page: 15   Date Filed: 06/17/2021




                                     No. 20-20339


   Highland Park Indep. Sch. Dist., 951 F.3d 319, 328, 333 (5th Cir. 2020) (per
   curiam); Richardson Indep. Sch. Dist. v. Michael Z, 580 F.3d 286, 295 (5th Cir.
   2009). The District also asserts that the district court legally erred by under-
   weighing the collaboration factor and disregarding the least-restrictive-
   environment factor. We review this challenge de novo. O.W., 961 F.3d at
   790.
                  1.       Individualization
          An IEP is sufficiently individualized if it is “designed for [the child’s]
   unique needs.” E.R., 909 F.3d at 768. Hence, an IEP must provide services
   that address all of the child’s disabilities; significant services addressing one
   disability are not enough if another disability is left unaddressed. See Hous.
   Indep. Sch. Dist. v. V.P. ex rel. Juan P., 582 F.3d 576, 585 (5th Cir. 2009)
   (concluding that an IEP was not adequately individualized where it “was
   good for [the child]’s expressive language delay problems” but “was
   inappropriate to address her auditory-processing disorder”).
          D.C.’s IEP offered two main services to address D.C.’s disability:
   (1) co-teach reading services, and (2) dyslexia services. However, as the
   hearing officer and the district court found, there was insufficient evidence
   that D.C. had dyslexia, meaning that the dyslexia services offered by the
   District did not address D.C.’s needs. Therefore, this factor turns on
   whether the co-teach reading services were an “appropriately ambitious”
   intervention for D.C.’s reading comprehension disability. Endrew F., 137 S.
   Ct. at 1000.
          The district court did not clearly err in concluding otherwise. Under
   the co-teach program, a “co-teacher” worked alongside D.C.’s general
   education teacher for forty-five minutes per day to “giv[e] [D.C.] all of th[e]
   supports so that he c[ould] successfully access the curriculum.” Therefore,




                                          15
Case: 20-20339        Document: 00515904405              Page: 16       Date Filed: 06/17/2021




                                          No. 20-20339


   as the hearing officer found, the co-teach program served to “accommodate
   but not remediate [D.C.]’s reading comprehension issues.”
           Perhaps, in some circumstances, mere accommodation is an
   acceptable goal because that is all that may be reasonably attained. See Klein
   Indep. Sch. Dist. v. Hovem, 690 F.3d 390, 398 (5th Cir. 2012) (noting that
   “overall educational benefit, not solely disability remediation, is IDEA’s
   statutory goal”). But D.C. was capable of improvement: as the District’s
   own expert testified, the “ideal option” for D.C. would have been Read 180,
   a program designed to improve reading comprehension skills. Yet, even
   though the District had this program in its repertoire, it included neither
   Read 180 nor any similar program in D.C.’s IEP. 9
           Finally, our decision in Hovem does not undermine the district court’s
   conclusion. In that case, the child had several disabilities relating to his
   writing skills. Id. at 392. Although the programs provided under his IEPs
   failed to fully remediate his writing deficiencies, Hovem held that his IEPs
   were “sufficiently individualized” because they provided him adequate
   accommodations to advance through the general education curriculum. Id.
   at 398. But the child in Hovem was placed in remedial English and writing
   classes to address his specific writing disability, id. at 392–93, and his writing
   ability improved over time, id. at 398. Thus, the IEPs in Hovem did at least
   attempt to remediate the child’s writing deficiencies, and consequently, the



           9
              It is unclear if D.C. continued in the Language Literacy Intervention program
   after his IEP was implemented; in any event, his IEP makes no mention of it. However,
   even if the program had been included in D.C.’s IEP, our conclusion would not change:
   D.C. had been enrolled in this program since first grade, and his reading level had plateaued
   in fourth grade. Given this plateau, the record suggests that D.C. had needs left
   unaddressed by the Language Literacy Intervention program. Therefore, an IEP that
   offered only this program would not have been “designed for [D.C.]’s unique needs.”
   E.R., 909 F.3d at 768.




                                                16
Case: 20-20339       Document: 00515904405           Page: 17   Date Filed: 06/17/2021




                                      No. 20-20339


   case simply reflects the well-established rule that an IEP need only “aim to
   enable the child to make progress.” Endrew F., 137 S. Ct. at 999 (emphasis
   added).
            By contrast, D.C.’s IEP did not provide any specific program to
   address D.C.’s reading comprehension learning disability; unlike the IEP in
   Hovem, which at least aimed for improvement, D.C.’s IEP did not.
                   2.     Demonstrated Benefits
            To demonstrate positive benefits under Michael F., an IEP must
   “produce progress, not regression or trivial educational advancement.”
   E.R., 909 F.3d at 765 (internal quotation marks and citations omitted). That
   is, the demonstrated educational benefit “must be meaningful.” Michael F.,
   118 F.3d at 248 (internal quotation marks and citation omitted); see also
   Endrew F., 137 S. Ct. at 1000 (noting that the IEP-adequacy standard “is
   markedly more demanding than [a] ‘merely more than de minimis’ test”).
            Whether a child is able to pass general education classes and whether
   a child’s test scores have increased are important indicators of whether a
   child has received a meaningful benefit. See Hous. Indep. Sch. Dist. v. Bobby
   R., 200 F.3d 341, 349–50 (5th Cir. 2000) (relying on these indicators). Here,
   after his IEP was implemented, D.C. passed all of his fifth-grade general
   education classes and his performance on several tests improved. However,
   contrary to the District’s assertions, these results do not compel reversal.
            To start, the fact that D.C. passed all of his classes is not especially
   significant, as the Supreme Court has specifically rejected the proposition
   that a child is receiving a FAPE simply because he is “advancing from grade
   to grade.” Endrew F., 137 S. Ct. at 1000 n.2 (quoting Rowley, 458 U.S. at 203
   n.25).    Moreover, we have held that the development of a child with
   disabilities “should be measured . . . with respect to the individual student.”
   Bobby R., 200 F.3d at 349. In this case, D.C. had never failed any of his




                                           17
Case: 20-20339       Document: 00515904405              Page: 18       Date Filed: 06/17/2021




                                         No. 20-20339


   classes, and his reading grade actually declined in fifth grade to a 77 from a 79
   in fourth grade. Thus, measured against his past performance, D.C.’s grades
   did not meaningfully improve.
           Similarly, D.C.’s test results did not demonstrate a meaningful
   benefit. We have three relevant precedents on this issue: Bobby R., Hovem,
   and V.P. In Bobby R., we held that the district court did not clearly err in
   finding that the child benefitted from his IEP because his absolute test scores
   increased across his subjects, even though his percentile scores declined. 200
   F.3d at 349–50, 349 n.3. Going a step further, in Hovem, we held, on de novo
   review, 10 that the child had meaningfully benefitted from his IEP because he
   had “obtained a high school level education that would have been sufficient
   for graduation.” 690 F.3d at 399. However, we stressed that the child had
   been able to “measure up to ordinary grade-level standards,” id.; indeed, the
   child had consistently “excel[led]” in school, earning “above-average
   grades” in his general education classes, id. at 391, 393. By contrast, in V.P.,
   we held that the district court did not clearly err in determining that the child
   had not benefitted from her IEP where her improved test scores were due to
   “unapproved deviations from [her] IEP,” meaning that there was no
   acceptable evidence that the child was actually progressing due to her IEP.
   582 F.3d at 590–91.




           10
             Hovem reviewed the district court’s factual findings de novo because it concluded
   that the district court had applied an incorrect legal standard. 690 F.3d at 397, 399–400.
   We are uncertain that this was the correct approach. See Veasey v. Abbott, 830 F.3d 216,
   229 (5th Cir. 2016) (en banc) (explaining that, where a district court’s fact-finding was
   premised on a legal error, the proper remedy is to vacate and remand “unless the record
   permits only one resolution of the factual issues” (quoting Pullman-Standard v. Swint, 456
   U.S. 273, 292 (1982))). Because it is immaterial here, we leave the issue of Hovem’s
   continuing viability to another day.




                                               18
Case: 20-20339        Document: 00515904405              Page: 19       Date Filed: 06/17/2021




                                          No. 20-20339


           After his IEP was implemented, D.C.’s STAAR reading score
   improved but remained below grade level; his reading fluency score
   marginally increased, 11 but was still well below the grade level expectation;
   and his reading MAP score improved to just below average. The most
   pronounced improvement came on the STAAR exam, but, as the district
   court noted, because the District provided D.C. with an additional
   accommodation on his fifth grade STAAR exam that he did not have in fourth
   grade, it is unclear whether D.C.’s improved score was attributable to an
   increase in his reading ability or merely due to his changed testing conditions.
   Consequently, as in V.P., D.C.’s STAAR results were not reliable evidence
   of a benefit stemming from the IEP.
           Even if the STAAR results are not discounted, D.C.’s test scores do
   not present the sort of strong evidence of improvement that we relied on in
   Hovem and Bobby R. Unlike the child in Hovem, D.C. was not consistently
   meeting grade-level expectations, as his reading fluency and STAAR results
   were below grade level. Further, although there was some improvement,
   such improvement was paltry compared to Bobby R., where the district
   court’s finding of demonstrated benefits was supported by increased scores
   in at least ten different areas. 200 F.3d at 349–50, 349 n.3; see also Michael Z,
   580 F.3d at 295 (affirming the district court’s finding that the child “received
   minimal educational benefits” despite “a few isolated instances of arguable
   academic success”).          Accordingly, in light of our precedents and the
   evidence in the record, 12 we cannot say that the district court clearly erred in


           11
            Specifically, D.C.’s reading fluency improved from 75 to 80 words correct per
   minute (“wcpm”)—at least 38 wcpm below the grade level expectation of 118–27 wcpm.
           12
              In addition to D.C.’s grades and test scores, the District emphasizes the
   testimony of D.C.’s teacher that, by the end of fifth grade, D.C. was able to read aloud with
   confidence. Because the teacher’s perception of D.C.’s confidence is entirely subjective,
   this evidence is of limited value. See D.S. v. Bayonne Bd. of Educ., 602 F.3d 553, 563, 568




                                                19
Case: 20-20339       Document: 00515904405              Page: 20       Date Filed: 06/17/2021




                                         No. 20-20339


   concluding that D.C. did not receive meaningful demonstrated benefits from
   his IEP.
                   3.      Collaboration and Least Restrictive Environment
           We have repeatedly emphasized that district courts do “not legally err
   by affording more or less weight to particular Michael F. factors.” Id. at 294;
   accord R.S., 951 F.3d at 330. We have also explained that “district courts are
   [not] required to consider” these factors at all, so long as their analysis
   comports with the substantive standard set forth by the Supreme Court.
   Michael Z, 580 F.3d at 293; see also Michael F., 118 F.3d at 253 (explaining that
   the “four factors can serve as indicators of whether an IEP is reasonably
   calculated to provide a meaningful educational benefit under the IDEA”
   (emphasis added)).
           Given these precedents, the district court did not legally err in its
   treatment of the collaboration and least-restrictive-environment factors. It
   was well within the district court’s prerogative to conclude that the District’s
   efforts to collaborate with D.C.’s parents did not outweigh its failure to
   provide him with an individualized IEP and the absence of meaningful
   demonstrated benefits. It was also permissible for the district court to
   conclude that the least-restrictive-environment factor was not at issue
   because neither party disputed that general education was the appropriate
   environment for D.C. See Michael Z, 580 F.3d at 293–95 (affirming the
   district court’s conclusion that the IEP was inadequate where the district



   (3d Cir. 2010) (concluding that the hearing officer appropriately discounted “subjective”
   measures of academic performance). Moreover, the District points to nothing in the record
   establishing that the ability to read aloud is a dispositive indicator of a child’s reading
   comprehension ability; for example, a child might enthusiastically read aloud from a text
   written in a foreign language without understanding a single word. Thus, this testimony
   does not undermine the district court’s conclusion.




                                               20
Case: 20-20339       Document: 00515904405            Page: 21      Date Filed: 06/17/2021




                                       No. 20-20339


   court did not address the least-restrictive-environment factor because the
   child’s parents did not dispute it); cf., e.g., Brillon v. Klein Indep. Sch. Dist.,
   100 F. App’x 309, 311–15 (5th Cir. 2004) (per curiam) (extensively
   discussing the least-restrictive-environment factor where the child’s parents
   sought to move the child into general education classes from special
   education).
            To sum up, the district court did not clearly err in concluding that the
   IEP was not individualized and did not provide demonstrated benefits, did
   not err in concluding that the least-restrictive-environment factor was not at
   issue, and did not err in concluding the balance of the factors favored D.C.
   Accordingly, we AFFIRM the district court’s conclusion that the District
   denied D.C. a FAPE by providing him with an inadequate IEP.
            C.     Compensatory Education
            The District also appeals the district court’s denial of its counterclaim
   to vacate the hearing officer’s award of compensatory education to D.C.
   However, D.C. maintains that the issue is moot because the District has
   already provided the full amount of the compensatory education award, and
   there is no way to take it back. 13 Because mootness goes to our subject-matter
   jurisdiction, we must resolve this issue before proceeding further. Goldin v.
   Bartholow, 166 F.3d 710, 718 (5th Cir. 1999) (“We have no power under
   Article III to decide the merits of a case that is moot when it comes before
   us.”).
            A claim becomes moot “[i]f an intervening event renders the court
   unable to grant the litigant ‘any effectual relief whatever.’” Dierlam v.
   Trump, 977 F.3d 471, 476 (5th Cir. 2020) (quoting Calderon v. Moore, 518 U.S.


            13
            During the pendency of the proceedings before the district court, the District
   began providing D.C. with the awarded compensatory education.




                                             21
Case: 20-20339      Document: 00515904405            Page: 22     Date Filed: 06/17/2021




                                      No. 20-20339


   149, 150 (1996)), cert. denied, 141 S. Ct. 1392 (2021) (mem.). So, typically, if
   the plaintiff represents to a court that it is no longer seeking relief on its claim,
   the case is moot. See Patriot Cinemas, Inc. v. Gen. Cinemas Corp., 834 F.2d
   208, 211–15 (1st Cir. 1987) (concluding that an appeal was moot as to the issue
   of whether to remand a claim to state court because the plaintiff had
   represented to the state court that it would not pursue that claim regardless
   of the result of the federal appeal and was therefore judicially estopped from
   pursuing that claim); 13B Charles Alan Wright, Arthur R.
   Miller & Edward H. Cooper, Federal Practice and
   Procedure § 3533.2 (3d ed. 1998) (“There can be no doubt that an action
   is mooted if the plaintiff voluntarily withdraws.”). Similarly, if the defendant
   credibly pledges to the court that it will provide the plaintiff’s requested
   relief, the case is moot. See Lee ex rel. MacMillan v. Biloxi Sch. Dist., 963 F.2d
   837, 839 (5th Cir. 1992) (concluding that the case was moot because the
   defendant had committed to providing the plaintiff with her requested relief).
   But see Friends of the Earth, Inc. v. Laidlaw Env’t Servs. (TOC), Inc., 528 U.S.
   167, 189 (2000) (explaining that “a defendant’s voluntary cessation of a
   challenged practice” will moot a case only if the defendant carries “[t]he
   heavy burden of persuading the court that the challenged conduct cannot
   reasonably be expected to start up again” (internal quotation marks,
   alteration, and citations omitted)).
          Interestingly, this case falls into both of these buckets: When the
   District filed its counterclaim, it had not yet provided D.C. with the full
   amount of the compensatory education award, so if the district court had
   entered judgment in favor of the District and vacated the hearing officer’s
   award, the District would have been relieved of the burden of providing some
   portion of the award. But, at oral argument, both sides seemed to agree that
   the District has now provided D.C. with the entirety of the compensatory




                                            22
Case: 20-20339        Document: 00515904405                Page: 23        Date Filed: 06/17/2021




                                           No. 20-20339


   education award. 14 Therefore, D.C. has credibly relinquished any claim to
   additional compensatory education, thereby providing the District with the
   substantive relief it sought—to be relieved of the burden of continuing to
   administer compensatory education to D.C. That is, no matter whether one
   views D.C. as the plaintiff or the defendant on the compensatory education
   issue, 15 D.C.’s representations to us are enough to render the issue moot. See
   Patriot Cinemas, 834 F.2d at 211–15; Lee, 963 F.2d at 839.
           Further, the District has expressly conceded that compensatory
   education cannot be disgorged. Consequently, there is apparently no dispute
   that if we were to vacate the hearing officer’s award of compensatory
   education, there would be no substantive change in the parties’ relationship
   and no gain provided to the District
           So, the only remaining question is whether ordering vacatur provides
   “effectual relief” even if the vacatur would not change the relationship



           14
              D.C. stated that all of the awarded compensatory education “was provided,” and
   he disclaimed any interest in the provision of additional compensatory education. When
   the District was asked about the issue, it declined to represent that any hours of
   compensatory education remain outstanding, instead invoking the “capable of repetition,
   yet evading review” exception to mootness, and arguing that the compensatory education
   issue is material to the issue of whether D.C. was entitled to attorneys’ fees. Even if the
   District did not affirmatively agree with D.C.’s position that all of the awarded
   compensatory education has been provided, the District has abandoned any argument to
   the contrary by failing to assert such an argument despite our direct questioning. See
   NAACP v. City of Kyle, 626 F.3d 233, 236 & n.2 (5th Cir. 2010) (explaining that the
   plaintiffs had apparently abandoned their associational-standing claim by failing to invoke
   it when directly questioned at oral argument).
           15
               Such a determination is complicated because D.C. and the District have each
   played the role of plaintiff on this issue at different points in this litigation: D.C. was the
   plaintiff in the administrative hearing, but the District is the (counterclaim) plaintiff in the
   present federal lawsuit. Regardless of how the roles are assigned, given the intervening
   events, we are confident that we can no longer grant either party any effectual relief
   regarding the compensatory education award.




                                                 23
Case: 20-20339     Document: 00515904405            Page: 24   Date Filed: 06/17/2021




                                     No. 20-20339


   between the parties. The answer is “No”; once the parties have lost their
   “concrete interest” in the litigation, the case is moot. Knox v. Serv. Emps.
   Int’l Union, Local 1000, 567 U.S. 298, 307–08 (2012) (internal quotation
   marks and citation omitted). Indeed, if the contrary were true, it would be
   impossible for any case to become moot on appeal, as there is always an
   underlying judgment adverse to one of the parties that might be vacated. Yet,
   it is not impossible for cases to become moot on appeal. E.g., N.Y. State Rifle
   & Pistol Ass’n, Inc. v. City of New York, 140 S. Ct. 1525, 1526 (2020) (per
   curiam). Therefore, vacatur is not an effectual form of relief in-and-of itself.
          In the closing minutes of oral argument, the District attempted to
   invoke the “capable of repetition, yet evading review” exception to
   mootness. Because the District did not present this argument in its briefing,
   it has been waived. See, e.g., Cornucopia Inst. v. USDA, 560 F.3d 673, 675 n.3
   (7th Cir. 2009) (“At oral argument, Cornucopia made brief reference to the
   ‘capable of repetition yet evading review’ exception to the mootness
   doctrine. However, Cornucopia has waived this argument by failing to raise
   it in its briefs.”); M.L. v. El Paso Indep. Sch. Dist., 369 F. App’x 573, 577 n.6
   (5th Cir. 2010) (per curiam) (“In his brief, Appellant did not argue that his
   claims were saved by any exception to the doctrine of mootness. As a
   consequence, all such arguments are waived.”). Finally, the District also
   maintains that we must resolve the compensatory education issue to
   determine whether D.C. was a prevailing party entitled to attorneys’ fees.
   But, as explained below, that is not so.
          D.     Attorneys’ Fees
          The District challenges only D.C.’s prevailing party status, not the
   amount of the district court’s fee award. Under the IDEA, a child is a
   prevailing party such that the child may receive attorneys’ fees if he “attains
   a remedy” that: (1) “alters the legal relationship between the school district




                                          24
Case: 20-20339        Document: 00515904405              Page: 25       Date Filed: 06/17/2021




                                         No. 20-20339


   and the [child with disabilities]”; (2) “fosters the purposes of the IDEA”;
   and (3) “receives judicial imprimatur.” Lauren C. ex rel. Tracey K. v.
   Lewisville Indep. Sch. Dist., 904 F.3d 363, 374 (5th Cir. 2018) (internal
   quotation marks and citation omitted).
           Even setting the compensatory education award aside, D.C. received
   such a remedy, as the hearing officer ordered the District to modify D.C.’s
   IEP so as to provide him with reading comprehension instruction using Read
   180 or a similar program. See Krawietz, 900 F.3d at 676, 678 (concluding that
   the child was a prevailing party because the hearing officer had ordered the
   district to modify the child’s IEP). This modification: (1) clearly altered the
   relationship between D.C. and the District to D.C.’s benefit; (2) fostered the
   IDEA’s purposes by providing D.C. with “appropriate special services
   necessary to education that [D.C.] had not received prior to the request for a
   due process hearing,” Angela L. v. Pasadena Indep. Sch. Dist., 918 F.2d 1188,
   1195 (5th Cir. 1990); 16 and (3) received the required judicial imprimatur, see
   Lauren C., 904 F.3d at 374 (noting that a hearing officer’s order confers the
   necessary judicial imprimatur). Hence, we may uphold the district court’s
   determination that D.C. was a prevailing party without considering the
   appropriateness of the hearing officer’s award of compensatory education.
           We AFFIRM.




           16
             In Lauren C., we misquoted Angela L. as stating that a remedy fosters the IDEA’s
   purposes if the child “receives any appropriate special services that the child had not
   requested prior to the request for a due process hearing.” Lauren C., 904 F.3d at 376
   (emphasis added) (misquoting Angela L., 918 F.2d at 1195). Under our rule of orderliness,
   “one panel of this court cannot overrule the decision of another panel.” United States v.
   Dial, 542 F.3d 1059, 1060 (5th Cir. 2008) (per curiam) (quotation omitted). Thus, our
   misquote in Lauren C. did not alter the rule established in Angela L., which we follow here.




                                               25
Case: 20-20339         Document: 00515904405       Page: 26    Date Filed: 06/17/2021




                                    No. 20-20339


   Don R. Willett, Circuit Judge, dissenting:
          I cannot join the majority opinion because, in my judgment, this case
   presents no child find violation, no IEP inadequacy, and no basis for a
   compensatory education award.
          My two principal areas of disagreement:
          1. Whether or not the majority correctly concluded that the
             IEP was inadequate, the compensatory education award is
             inappropriate.
          2. On this record we cannot conclude that the IEP was
             inadequate.
                                          I
          For starters, the compensatory education issue is not moot.
   Additionally, and under any standard of review, D.C. is not entitled to the
   compensatory education award he received.
                                          A
          The majority opinion mistakenly declines to address compensatory
   education on mootness grounds, pointing to judicial estoppel and waiver.
   This confusion began as a throwaway argument: In a single paragraph, D.C.
   posited that we “may . . . query” whether the compensatory education award
   is moot, based on the assertion that the District provided some quantity of
   compensatory education. D.C. did not explain this equivocation, provide any
   reasoning, or cite any authority; plus, as D.C. conceded, his mootness
   contention relies on factual assertions not found in the record. 1
          The majority opinion disregards the latter problem. To save the
   former, the majority opinion tries to fill in some reasoning: D.C. is judicially



          1
              See supra III.C.




                                         26
Case: 20-20339         Document: 00515904405                Page: 27        Date Filed: 06/17/2021




                                            No. 20-20339


   estopped from claiming further compensatory education, thus mooting the
   District’s claim for reversal of compensatory education. I see at least three
   problems with this approach.
           First, as the majority opinion acknowledges, mootness applies only
   when the court cannot grant any effectual relief. 2 That is not the case here,
   however, because nothing in the record proves that the District has provided
   the entire compensatory education award, nor has it “credibly pledged to the
   court” that it will do so. 3 Further, we have no factual basis to conclude that
   vacatur of the compensatory education award would provide no relief to the
   District.
           Second, judicial estoppel has nothing to do with mootness. Judicial
   estoppel prevents parties from “assuming inconsistent positions in
   litigation” in a manner that “play[s] fast and loose with the courts to suit the
   exigencies of self interest.” 4 So, judicial estoppel is about holding parties to
   the consequences of their own actions. And mootness is about claimants who
   have received everything they’ve asked for. 5 Therefore, it seems inapt to say


           2
            See infra III.C (citing Dierlam v. Trump, 977 F.3d 471, 476 (5th Cir. 2020) (“If an
   intervening event renders the court unable to grant the litigant ‘any effectual relief
   whatever,’ the case is moot.” (citation omitted))).
           3
            Infra III.C (citing Lee ex rel. MacMillan v. Biloxi Sch. Dist., 963 F.2d 837, 839 (5th
   Cir. 1992)).
           4
              Allen v. C & H Distributors, L.L.C., 813 F.3d 566, 572 (5th Cir. 2015) (citations
   omitted); accord In re Oparaji, 698 F.3d 231, 235 (5th Cir. 2012). The three elements of
   judicial estoppel are: “(1) the party against whom judicial estoppel is sought has asserted a
   legal position that is plainly inconsistent with a prior position asserted in a prior case;
   (2) the court in the prior case accepted that party’s original position, thus creating the
   perception that one or both courts were misled; and (3) the party to be estopped has not
   acted inadvertently.” Id. (citation omitted).
           5
            See Dierlam, 977 F.3d at 476–77 (“[E]ven when the ‘primary relief sought is no
   longer available,’ ‘being able to imagine an alternative form of relief is all that’s required to
   keep a case alive.’” (citation omitted)).




                                                  27
Case: 20-20339         Document: 00515904405                 Page: 28        Date Filed: 06/17/2021




                                            No. 20-20339


   that judicial estoppel’s operating on one party can moot the claims of the
   opposing party as a general matter. 6
           Third, the majority opinion begins by stating that it must address
   mootness because it is an issue of subject-matter jurisdiction, but then
   proceeds to conclude that it cannot address the capable-of-repetition
   exception because of waiver. Addressing mootness is mandatory or it isn’t. If
   parties can’t forfeit arguments against subject-matter jurisdiction (i.e.,
   mootness arguments), they can’t forfeit arguments in favor of subject-matter
   jurisdiction (i.e., exception-to-mootness arguments). 7
                                                   B
           D.C. is not entitled to the compensatory education award he received
   because he has unclean hands. Further, he has the burden of proof but no
   evidence supporting his award.
                                                   1
           As to unclean hands, D.C.’s aunt, who works for his lawyer, pressured
   the District into providing the unnecessary services for dyslexia that D.C.
   now challenges. 8 According to the hearing officer, she “set the tone for the
   meeting by informing the ARD Committee that she had ‘sued’ her own



           6
             We have held once that judicial estoppel mooted a bankruptcy trustee’s motion to
   substitute as the real party in interest in a maritime liability-limitation action, in place of the
   bankruptcy debtors who’d filed a personal-injury claim in that action. In re Superior
   Crewboats, Inc., 374 F.3d 330, 336 (5th Cir. 2004). We later declined to apply Superior
   Crewboats beyond its facts, and it suffices to say that this case bears no resemblance to
   Superior Crewboats. Kane v. Nat’l Union Fire Ins. Co., 535 F.3d 380, 386 (5th Cir. 2008).
           7
             Cf. Friends of the Earth, Inc. v. Laidlaw Env’t Servs., 528 U.S. 167, 190–94 (2000)
   (reaching conclusion on mootness via addressing the capable-of-repetition exception);
   accord Finnie v. Lee Cnty., 541 F. App’x 368, 372 (5th Cir. 2013).
           8
               D.C.’s aunt began attending ARD meetings on February 7, 2018.




                                                   28
Case: 20-20339        Document: 00515904405               Page: 29       Date Filed: 06/17/2021




                                          No. 20-20339


   child’s school district ‘six times’ and had been encouraging [D.C.’s] mother
   to do the same . . . for several years.” The meeting was described as
   “unpleasant,” “very charged and contentious,” “tough,” “hectic,” and
   “exhausting.” D.C.’s aunt was “‘demeaning’ to staff members from the
   District.” And she hijacked the proceedings: “The evaluator who had
   conducted the [full individual evaluation for special-education eligibility] did
   not have a chance to discuss the evaluation,” and the District’s diagnostician
   “could not even fully present her own opinions.” “Instead, [D.C.’s] aunt
   insisted to the ARD Committee that [he] should qualify as a student with
   Dyslexia.”
           As D.C. acknowledges, a compensatory education award is equitable
   relief. 9 And “he who comes into equity must come with clean hands.” 10 The
   unclean hands doctrine prohibits equitable relief when “an individual’s
   misconduct had immediate and necessary relation to the equity that the
   individual seeks.” 11 It is entirely unfair for D.C. (really, his lawyer) to recover


           9
             See Eltalawy v. Lubbock Indep. Sch. Dist., 816 F. App’x 958, 964 n.9 (5th Cir. 2020)
   (“Compensatory education is an equitable remedy commonly sought in cases involving
   alleged violations of the Individuals with Disabilities Education Act (IDEA).” (collecting
   authorities)); accord P.P. v. Nw. Indep. Sch. Dist., 839 F. App’x 848, 857 (5th Cir. 2020)
   (noting that the IDEA authorizes the district court to “grant such relief as the court
   determines is appropriate,” which makes “equitable considerations . . . relevant in
   fashioning relief” (first quoting 20 U.S.C. § 1415(i)(2)(C)(iii), and then quoting Sch.
   Comm. of Town of Burlington v. Dep’t of Educ., 471 U.S. 359, 369, 374 (1985)).
           10
                Restatement (Third) of Restitution and Unjust
   Enrichment § 63 (Am. L. Inst. 2011); see also 4 Charles Alan Wright &
   Arthur R. Miller, 4 Fed. Prac. & Proc. Civ. § 1043 (4th ed. 2021) (explaining
   that after the merger of law and equity, “the maxims of equity continue to be a factor in
   determining both the plaintiff's right to be heard on a claim for equitable relief,” including
   “the notion that a party seeking equitable relief must not have “unclean hands’”).
           11
              Glenn A. Guarino et al., Misconduct of applicant; “clean hands” doctrine as
   consideration in granting injunctive relief, 19 Fed. Proc., L. Ed. § 47:22. Accord
   Restatement (Third) of Restitution and Unjust Enrichment § 63
   (Am. L. Inst. 2011) (“The idea is that a person who engages in inequitable conduct may




                                                29
Case: 20-20339          Document: 00515904405               Page: 30     Date Filed: 06/17/2021




                                             No. 20-20339


   against the District for providing the wrong services because D.C. (really, his
   lawyer) succeeded in forcing it to provide exactly those services. P.P. v.
   Northwest Independent School District helps us here. 12 There, compensatory
   education was unwarranted because the parents “rejected several remedial
   services offered” by the district and “stymied [the district’s] efforts” by
   refusing meetings and “refusing to adopt agreed-upon revisions” to the
   proposed IEP. 13 So too here. D.C. agreed with the IEP developed via the
   ARD process, declined compensatory services offered, and declined a follow-
   up meeting with the ARD committee.
                                                  2
           P.P. also illuminates the second reason D.C. is not entitled to the
   compensatory education award he received—his need for and lack of proof.
   “Plaintiffs b[ear] the burden in the underlying due process hearing and on
   district court review to establish entitlement to compensatory education.”14
   The plaintiff in P.P. failed to carry this burden because the expert who
   testified that P.P. needed 240 hours: (1) had no experience with P.P.’s
   learning disability, (2) did not review P.P.’s records, and (3) could not
   articulate any problem with the district’s program. 15 Likewise, D.C. fails to
   meet his burden. No evidence demonstrated a current need for




   forfeit the right to a judicial determination of what ‘equity and good conscience’ require of
   the other party to the transaction.”).
           12
                839 F. App’x at 857.
           13
                Id.
           14
                P.P., 839 F. App’x at 857.
           15
                Id. at 857–58.




                                                 30
Case: 20-20339        Document: 00515904405               Page: 31      Date Filed: 06/17/2021




                                           No. 20-20339


   compensatory education. 16 Even setting that aside, the hearing officer’s
   calculation relies on evidence corresponding to a learning disability that D.C.
   does not have. 17
                                       *        *         *
           My disagreement with the majority opinion’s compensatory-
   education conclusion stands independent from my disagreement with the
   IEP-adequacy conclusion. Next, however, I will explain why I believe that we
   cannot conclude, on this record, that the IEP is inadequate.
                                               II
           Everyone agrees that the district court incorrectly placed the burden
   of proof on the District to show that D.C.’s IEP was adequate. The majority
   opinion dismisses this problem in a footnote, again relying on waiver. But I
   am not persuaded that we can disregard the District’s burden-of-proof



           16
              It is undisputed that there is no evidence that D.C. still needed compensatory
   education by the time of the due process hearing; instead, the most recent evidence
   indicated that D.C. ended fifth grade at grade level.
           17
              D.C.’s first expert said that 20 hours of compensatory education were necessary,
   after retracting his previous testimony that 60 to 80 hours were necessary as “an irascible
   senior moment.” D.C.’s second expert testified that D.C. was entitled to 30 to 45 minutes
   of dyslexia instruction, individually or in a small-group format, for each day he’d been
   deprived of services. Despite concluding that dyslexia services were inappropriate for D.C.,
   the hearing officer apparently relied on the second expert and concluded that D.C. was
   owed 45 minutes of individual reading-comprehension instruction, four days per week, for
   the year starting November 17, 2017, when the district would have timely convened an
   ARD meeting. The hearing officer did not walk through his calculation, but the number can
   be reached as follows: A school year is 75,600 minutes, Tex. Educ. Code § 25.081(a),
   and a school day must be at least 420 minutes, id. § 25.0815(b)(2)(B); therefore, the school
   year is 180 days or 36 weeks. (45 minutes x 4 days/week x 36 weeks = 6,480 minutes or 108
   hours.) D.C. identified no evidence showing that dyslexia remediation is interchangeable
   with remediation for reading-comprehension difficulties. The district court accepted the
   hearing officer’s conclusion without analysis.




                                                31
Case: 20-20339        Document: 00515904405                Page: 32        Date Filed: 06/17/2021




                                           No. 20-20339


   argument, however imperfectly it was raised. 18 My point is not to rehash the
   district court’s resolution of factual disputes; it’s simply that the District set
   forth enough evidence that we cannot dismiss the burden-of-proof error as
   harmless. The majority opinion omits important facts in favor of the District
   from each of the four elements of IEP adequacy. For brevity’s sake, I will
   discuss only the individualization element.
           As to the individualization factor, the majority examines two services:
   dyslexia services and co-teach reading services. The dyslexia services are at
   best a wash—D.C. relentlessly demanded them, and this limited the
   District’s ability to consider other services. The dyslexia services shouldn’t
   count for D.C., and they definitely shouldn’t count against the District.
           The evidence regarding co-teach services is no more than a wash,
   either. D.C. points to the hearing officer’s finding that the co-teaching
   services were provided as an accommodation, arguing that co-teaching was
   about permitting access, not ameliorating his reading-comprehension
   difficulties. Yet the hearing officer relied on testimony that, in full, states that
   co-teachers and general education teachers know “the accommodations and
   the goals for the student” and work together to support the student.
   According to the District, the “and the goals” language shows that co-teach
   services were about more than accommodation.
           Last, D.C. complains that the evidence does not determine how much
   time the teacher spent helping him, as opposed to other children. But the
   evidentiary buck stops with D.C., who, as we have consistently stated, bears



           18
              T. B. by & through Bell v. Nw. Indep. Sch. Dist., 980 F.3d 1047, 1057 (5th Cir. 2020)
   (Higginson, J., dissenting) (citing Jefferson v. Sewon Am., Inc., 891 F.3d 911, 923 (11th Cir.
   2018) (“[P]arties cannot waive the application of the correct law or stipulate to an incorrect
   legal test.”)).




                                                 32
Case: 20-20339          Document: 00515904405               Page: 33       Date Filed: 06/17/2021




                                            No. 20-20339


   the burden to prove the inadequacy of the IEP. 19 Further, D.C. has no answer
   to the following evidence of individualization:

           • The District correctly                    identified   D.C.’s      reading-
             comprehension issues.
           • The ARD committee agreed on IEP goals for reading
             comprehension and fluency and provided a certified special
             education teacher to implement those goals.
           • D.C.’s certified special-education teacher was provided as
             a “service” on the IEP; elsewhere the IEP provided
             “accommodations.”
           • The IEP scheduled 3.75 hours of co-teaching services to
             occur only during D.C.’s reading class.
           • Only D.C.’s reading grade has both a regular education
             component and a special education component.
           • D.C. received 40 minutes a day, 5 days a week of Leveled
             Literacy Intervention, the District’s research-based
             program “to address his reading comprehension and
             fluency” difficulties.
           If D.C. and the District come out evenly on the evidence related to
   dyslexia and co-teaching services—not to mention if the District has the
   better of D.C. in this regard—we cannot say that the evidence is “substantial
   and undisputed” or “overwhelmingly one-sided” in D.C.’s favor, such that
   the district court’s burden-of-proof error was harmless. 20




           19
             See, e.g., Richardson Indep. Sch. Dist. v. Michael Z, 580 F.3d 286, 292 n.4 (5th Cir.
   2009) (collecting cases).
           20
                Sealed Appellee 1 v. Sealed Appellant 1, 767 F.3d 418, 424–25 (5th Cir. 2013).




                                                  33
Case: 20-20339          Document: 00515904405              Page: 34       Date Filed: 06/17/2021




                                            No. 20-20339


           Facing similar errors, we have previously reversed or vacated and
   remanded, depending on the state of the evidence. 21 On this record, in my
   view, the evidence heavily favors the District and reversal would be
   appropriate. At minimum, however, we should vacate and remand.
                                              *        *       *
           For these reasons among others, the majority opinion has, in my view,
   mistakenly substituted its “own notions of sound educational policy for those
   of the school authorities” we review. 22




           21
              Compare Veasey v. Abbott, 830 F.3d 216, 229 (5th Cir. 2016) (en banc) (explaining
   that, when factual findings are premised on a legal error, we vacate and remand unless “the
   record permits only one resolution of the factual issue”) (quoting Pullman-Standard v.
   Swint, 456 U.S. 273, 292 (1982)), with Klein Indep. Sch. Dist. v. Hovem, 690 F.3d 390, 397
   (5th Cir. 2012) (reversing and explaining that “[f]actual findings made under an erroneous
   view of controlling legal principles are reviewed de novo”).
           22
                Endrew F. v. Douglas Cnty. Sch. Dist. RE-1, 137 S. Ct. 988, 1001 (2017).




                                                  34